— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 22, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner that claimant was disqualified from receiving benefits effective December 16, 1974 because he voluntarily left his employment without good cause. After indicating on his application for unemployment insurance benefits that he left his employment because he did not receive a raise in salary, claimant testified at his hearing that he left for reasons of health. Significantly, claimant did not discuss his salary with the employer before leaving, and testified that he couldn’t swear to it, but he thought he had been promised a raise. In addition, there is no medical evidence as to limitations on claimant’s working hours, and he never asked the employer to reduce his work week from six to five days. The board’s decision is supported by substantial evidence, and should be affirmed. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Koreman, Main and Reynolds, JJ., concur.